Citation Nr: 0700586	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  01-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In May 2002, the RO denied the veteran's claims for service 
connection for hearing loss, for tinnitus and for diabetes 
mellitus, and the veteran filed a timely notice of 
disagreement.  In April 2001, a statement of the case was 
issued with respect to the diabetes mellitus claim, but it 
did not address the claims for service connection for hearing 
loss or tinnitus.  The veteran filed a timely substantive 
appeal on the diabetes mellitus issue in June 2001.  In 
August 2004, a statement of the case was issued that 
addressed the hearing loss and tinnitus issues.  To be 
timely, a substantive appeal had to be filed within 60 days 
from the date that the RO mailed the statement of the case to 
the appellant, or within the remainder of the 1-year period 
from the date of mailing of the notification of the adverse 
decision being appealed.  38 C.F.R. § 20.303(b)(1) (2006).  
After the time for filing a substantive appeal had expired, 
the veteran mentioned in a VA Form 21-4138 received by the RO 
in May 2005 that he had forgotten to include the hearing loss 
and tinnitus issues on a Form 9.  Since the time for 
appealing those issues had already expired, the rating 
decision had become final.  38 C.F.R. § 20.1103.  
Accordingly, the hearing loss and tinnitus issues are not a 
part of the appeal before this Board.  

In the same VA Form 21-4138 received by the RO in May 2005, 
the veteran asks why the VA does not go back to the time of 
the accident.  In a letter received June 30, 2005, and in a 
VA Form 21-4138 received by the RO in October 2004, the 
veteran asserts that his heart attack was caused by his 
service-connected PTSD and, in the alternative, that his 
heart attack was caused by his diabetes mellitus.  These 
matters of the proper effective date for an award of service 
connection for PTSD and of eligibility for service connection 
for a heart attack secondary to PTSD and/or secondary to 
diabetes mellitus, and the hearing loss and tinnitus issues 
are referred to the RO for appropriate action. 

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board that had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs disagrees with the Court's 
decision in Haas and appealed that decision to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those based on herbicide exposure in which the 
only evidence of exposure is receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  In 
this case, the veteran has claimed that in addition to being 
the result of herbicide exposure, his diabetes mellitus is 
the result of the processed meats he was served during active 
service and/or of his service-connected PTSD.  Since one of 
the veteran's theories involves the issue affected by Haas, 
his claim for entitlement to service connection for diabetes 
mellitus is stayed until a final resolution of the Haas 
appeal.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed, including this one, will be resumed.   


FINDINGS OF FACT

1.  The veteran has appropriate affect, speech that is clear 
and responsive (reflecting organized thought), unimpaired 
abstract thinking, and judgment that is intact. 

2.  The veteran does not have panic attacks more than once 
each week and does not generally have difficulty in 
understanding complex commands.  

3.  Objective testing of the veteran's long-term memory 
reveals it as fair and his short-term memory as good, but he 
reports experiencing some memory loss, such as forgetting 
names, but not the failure to complete tasks or the loss of 
all but highly learned material.  


4.  The veteran is more irritable than he used to be and also 
exhibits more signs of anxiety and depression than he used 
to.  

5.  The veteran has good relationships with his wife and 
children, but since his daughter's illness has become worse, 
he stays home more.  

6.  The symptoms of the veteran's PTSD result in no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 
4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed a January 2001 rating decision that 
granted service connection and assigned a noncompensable 
disability rating for PTSD from May 1999.  During the appeal, 
the RO increased the rating to 10 percent and, later, to 
30 percent.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran did not 
manifest symptoms to warrant a rating in excess of 30 percent 
at any time after the claim was filed, staged ratings are 
inappropriate here.    

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. 
§ 4.130.  Since the RO assigned a disability rating of 
30 percent, the only issue on appeal is whether a higher 
rating is warranted.  The general rating formula for mental 
disorders assigns a 50 percent rating on the basis of  
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 


A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

There is no dispute that some of the symptoms listed for the 
next higher rating of 50 percent are not manifest in the 
veteran at all.  The record contains 12 examinations or 
evaluations of the veteran from March 2000 to October 2004.  
All examiners noted that the veteran's speech was clear and 
responsive, reflecting organized thoughts; no examiner 
identified panic attacks that occur more than once per week; 
and no one determined that his abstract thinking was 
impaired.  With the exception of the April 2000 meeting with 
Ms. H., the veteran had an appropriate affect, and with the 
exception of his difficulty in following some oral 
instructions in one test at the October 2004 VA examination, 
the veteran has not manifest any difficulty in understanding 
complex commands.  

The veteran has manifested some of the other listed symptoms 
on more than one occasion.  For example, on 3 of the 12 
occasions, the veteran has reported that he is forgetful (H. 
progress notes of June 2001 and April 2002; October 2004 C&P 
exam), but when tested, his short-term memory was good and 
his long-term memory was fair (October 2004 C&P exam).  His 
judgment was described once as limited (H. progress notes of 
October 2001), once as fair (H. progress notes of 
November 2001), four times as intact (H. progress notes of 
April 2000, June 2001, February 2002, & April 2002), and 
twice as good (October 2004 C&P exam; A. assessment of 
March 2000).  His difficulty in establishing and maintaining 
effective work and social relationships was noted twice:  the 
A. assessment of March 2000 described the veteran as showing 
avoidant behavior and the October 2004 C&P examiner noted 
that social relationships were moderately difficult.  Yet, 
the May 2000 C&P examiner determined that he had excellent 
social relatedness with good eye contact.  None of these 
symptoms are either consistently present nor shown to be of 
such a degree as to be producing occupational and social 
impairment with reduced reliability and productivity.  


There is also some evidence of disturbances of the veteran's 
mood.  He has reported more than once that his family finds 
him to be more irritable than he used to be (October 2004 C&P 
exam; May 2000 C&P exam; H. progress notes of April 2000).  
He also has shown symptoms of anxiety and depression more 
than once (October 2004 C&P exam; May 2000 C&P exam; H. 
progress notes of August 2001, November 2001, February 2002, 
and April 2002).  But there is no evidence that these 
disturbances of his formerly "laid-back" nature are 
producing occupational and social impairment with reduced 
reliability and productivity.  Indeed, the veteran has noted 
that he stays home because of his daughter's illness and that 
when he feels depressed, he tries to find something to do to 
feel better.  And while the veteran points to a history of 
his many jobs as proof that he had difficulty functioning at 
work due to his PTSD disability, he has submitted no 
evidence-not even his own statements-that his reliability 
or productivity on the job were impaired by PTSD.  Indeed, 
his Social Security records show that his disability was not 
granted on the basis of his PTSD interfering with his ability 
to work, but rather that he was granted disability with 
respect to his coronary heart disease and diabetes mellitus.  
The evidence does not establish a disturbance in mood that 
impairs the veteran's occupational or social reliability or 
productivity.  

The record shows that more than one of the symptoms listed as 
criteria for a 50 percent rating in Diagnostic Code 4711 were 
found by the October 2004 C&P examiner, but they are not 
significant enough to warrant an increased staged rating from 
the time of that examination.  The October 2004 examiner 
found the veteran's affect to be mildly restricted, his 
long-term memory to be fair, his ability to follow oral 
instructions in one test impaired, his ability to complete 
3-step tests in the COGNISTAT test to be compromised.  But on 
the other hand, the same examiner found his affect to be 
appropriate, his short-term memory to be good, and noted that 
the veteran could complete the 2-step tests in the COGNISTAT 
test.  While he noted the veteran's restricted social network 
and found clinically significant depression and anxiety in 
the veteran, as well as increased irritability, he also 
discussed the veteran's good relationships with his wife and 
children.  

It is not expected that all cases will show all of the 
criteria in a rating schedule.  38 C.F.R. § 4.21.  And if 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Moreover, when the evidence in 
support of a claim and against that claim is in approximate 
balance, the veteran should be given the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  But 
here, the symptoms described by the October 2004 C&P examiner 
more nearly approximate a 30 percent rating.  That is 
assigned when someone with PTSD generally functions 
satisfactorily, with only occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms such as depressed mood, 
anxiety, chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions or recent events).  Since the 
evidence in favor of the claim does not approach a balance 
with the evidence against the claim, the reasonable doubt 
doctrine is not applicable here.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).   

The veteran does not approach meeting the criteria for the 70 
percent rating.  He does not exhibit symptoms such as 
obsessional rituals that interfere with activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  A few treatment notes refer to fleeting 
thoughts of suicide, with no plan.  (June 2001, October 2001, 
February 2002 H. progress notes)  As discussed above, he does 
have some disturbance of mood, and some restriction in his 
social network.  As discussed above, however, overall he does 
not exhibit deficiencies in most areas -- such as work, 
school, family relations, judgment, thinking, or mood.

Similarly, it has not been contended or shown that the 
veteran's PTSD produces total occupational and social 
impairment.  Although the October 2004 VA examination report 
indicates that the veteran endorsed "rare' hallucinations in 
the last four years, the treatment records do not support a 
conclusion that he experiences hallucinations.  He does not 
exhibit such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The record does not warrant an initial rating in excess of 
30 percent for the veteran's service-connected PTSD 
disability.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO failed to send such notice before the January 2001 
rating decision.  On remand, the RO's August 2004 letter 
describing the evidence needed to support the claim was 
mailed well before the April 2005 rating decision and 
supplemental statement of the case.  It described the 
evidence necessary to substantiate a claim for an increased 
rating of his service-connected PTSD disability, identified 
what evidence VA had collected and was collecting, requested 
the veteran to send in particular documents and information, 
and identified what evidence might be helpful in establishing 
his claim.  That letter did not invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim and it did not address what evidence was necessary with 
respect to the rating criteria for diabetes mellitus or the 
effective date of an award for service connection.  

Neither the veteran nor his representative has raised any 
notice errors on appeal.   And since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by the omissions in 
the August 2004 letter.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006) (failure to provide timely notice is 
harmless if the claimant had a meaningful opportunity to 
participate in the processing of the claim).  The veteran was 
invited to submit evidence in his possession to the RO in a 
May 2005 letter (which was well before the appeal was 
certified to the Board in January 2006) and he did, in fact, 
submit additional evidence in his appeal.  As for the rating 
criteria and effective date notification, since the veteran 
submitted evidence and participated in medical evaluations 
sufficient to increase his disability rating from 0 percent 
to 30 percent as of the date he filed his claim, he was not 
harmed by that omission.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving the veteran's claims file, obtaining the treatment 
records requested by the veteran, and providing the veteran 
with C&P examinations.  


ORDER

A rating in excess of 30 percent for service-connected PTSD 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


